Citation Nr: 1719194	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran testified at a March 2016 Board videoconference hearing.  The hearing transcript is of record.  

The Board remanded the appeal in April 2016 for additional development which included a request for updated VA treatment records and an updated VA examination.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran's hypothyroidism is manifested by symptoms which include fatigability, constipation, mental sluggishness, but not weight gain, muscular weakness, or mental disturbance.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.119, Diagnostic 7903 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). The Board finds that December 2008 VCAA notice provided adequate preadjudicatory notice to the Veteran with regard to his increased rating claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes VA and private treatment records, VA examinations and opinions, and lay testimony. 

The Board finds that the AOJ substantially complied with an April 2016 Board remand order in obtaining an updated VA examination to address the Veteran's hypothyroidism.  The Board finds that VA examinations obtained in December 2014 and June 2016 are adequate for rating purposes because the examinations were performed by medical professionals and the April 2016 VA examination was responsive to questions asked on remand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Increased Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that symptoms related to the Veteran's hypothyroidism have not changed in severity over the course of the appeal period to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is currently in receipt of a 30 percent rating for hypothyroidism under Diagnostic Code 7903.  Under Diagnostic Code 7903, a 30 percent rating assigned with evidence of fatigability, constipation, and mental sluggishness.  A higher 60 percent rating is assigned with evidence of muscular weakness, mental disturbance, and weight gain; and a total 100 percent rating assigned where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  The rating criteria for Diagnostic Code 7903 are not conjunctive, cumulative, or successive.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The Veteran contends in various statements and in Board hearing testimony that a higher evaluation is warranted for hypothyroidism based on symptoms such as muscle weakness, weight gain, fatigability, and mental sluggishness.  

After a review of the evidence, lay and medical, the Board finds that the Veteran's hypothyroidism is manifested by symptoms of fatigability, constipation, mental sluggishness, but not weight gain, muscular weakness, or mental disturbance and do not approximate the criteria for a higher 60 percent rating under Diagnostic Code 7903.  

VA treatment records dated from 2009 to 2016 identify a diagnosis of hypothyroidism, managed with medication.  The Veteran was noted to have weight gain in 2013 and 2014.  An April 2016 treatment report noted symptoms of memory loss due to Clonazepam.  The Veteran's thyroid condition was stated to be stable.  

A December 2009 general medical examination identifies a diagnosis of hypothyroidism, stated to be stable with replacement therapy.  While the Veteran was noted to have weight gain, the VA examiner stated that weight gain was not secondary to hypothyroidism.  

A December 2014 VA examination for thyroid and parathyroid conditions shows that the Veteran had a diagnosis of hypothyroidism treated with thyroid replacement medication.  He had been on Synthyroid since 1995 and his dosage was just increased.  He had no other problems such as double vision or visual disturbance, sensory abnormalities, palpitations or cardiovascular problems, or skin
changes from hyperthyroidism.  He did have swelling in both lower extremities with edema stated to be secondary to his obesity, but not his thyroid condition.  Physical examination shows that the Veteran's pulse was regular and he had a heart rate of 77.  A reflex examination was normal in the upper and lower extremities.  The examiner indicated that there were no other pertinent physical findings, signs, or symptoms associated with hypothyroidism.  Laboratory testing showed that TSH results of 4.43 were normal.  Other laboratory tests were stated to be normal.  The examiner opined that hypothyroidism did not impact the Veteran's ability to work.  He stated that the Veteran's heart was in regular rhythm without ectopics or murmurs, he had good peripheral pulses and capillary refill blood with hard edema below the knees was consistent with venous stasis secondary to his obesity, but was unrelated to his thyroid condition.  The Veteran had no limitation of activities from his thyroid condition.  

In March 2016 Board hearing testimony, the Veteran indicated that he had a recent increase in his medication dosage for Synthyroid.  He identified having symptoms of weight gain in the past four months and reported having constipation.  He also reported that he had shakes in his hands and reported that he would sometimes drop objects or spill coffee.  The Veteran's friend testified that the Veteran did not walk as fast as he used to, and that his legs were shaky.  The Veteran reported that he was hospitalized in November 2015 for fluid in his chest.  The Veteran also reported having symptoms of dementia or memory loss.  The Veteran's friend testified that over the last four years, the Veteran had gotten slower, both mentally and physically, and that he has slowed down in his ability to do things.  

A May 2016 VA examination indicates that the Veteran had a medication adjustment since his last VA examination such that his TSH was in the therapeutic range.  He had been taking thyroid replacement for over 20 years.  The Veteran reported symptoms of memory loss, constipation, and fatigability.  He reported that his legs felt wobbly after doing activities such as yard work, and that he would have to sit down after 1.5 hours.  He reported that his muscles twitched, that he had migraines, and that he had tremors and had trouble holding on to things.  Tremors were present for approximately six years, worsening over time.  Physical examination shows that the Veteran's pulse was regular.  He had a heart rate of 100 but was also noted to have a nicotine lozenge in the mouth.  A reflex examination was normal in the upper and lower extremities.  The examiner indicated that there were no other pertinent physical findings, signs, or symptoms associated with hypothyroidism.  Laboratory testing showed that TSH results of 1.0, noted to be within the normal range of between 0.35-4.94.  Other laboratory testing results were also reported as normal.  Hypothyroidism did not impact the Veteran's ability to work.  

With respect to the Veteran's reported symptoms of muscular weakness, mental disturbance, to include reports related to dementia and slowing of thoughts, and weight gain, the May 2016 VA examiner opined that these symptoms could not be attributed to service-connected hypothyroidism.  The examiner reasoned that the Veteran had been treated for schizoaffective disorder with atypical antipsychotics, antidepressants, and mood stabilizers which were known causes of weight gain and metabolic abnormalities.  Slowness of thought was attributed to Clonazepam in VA treatment records and this was corroborated by the side effect profile noted in medical literature.  There was no objective evidence of muscular weakness, to include in a review of VA treatment records, therefore, the examiner opined that there was no muscular weakness related to hypothyroidism.  In addition, the examiner noted that thyroid function tests were normal and therefore, his disability would not be expected to cause any musculoskeletal or neurologic conditions.  The examiner noted that although the Veteran had gained weight, his prescribed antipsychotics, mood stabilizers, and antidepressants were known causes of weight gain and, as his thyroid function tests were in the normal range.  Thus, he opined that it was more likely that the weight gain was a result of medications used for treatment of schizoaffective disorder.

The May 2016 VA examiner also opined that the Veteran was diagnosed with essential tremor, however, the tremor was not likely due to hypothyroidism, reasoning that such tremors would more likely be due to hyperthyroidism.  The examiner opined that complaints of hair loss and migraine headaches were not related to hypothyroidism, and opined that while constipation and fatigue were known side effects of hypothyroidism, as the Veteran had normal laboratory evidence of thyroid function, these were more likely due to reduced physical activity, obesity, and deconditioning than hypothyroidism. 

VA treatment records and VA psychiatric examinations show that the Veteran has currently diagnosed schizoaffective disorder and depression.  However, there is no indication that the separately service-connected psychiatric disorders are related to hypothyroidism, nor does the record indicate that the Veteran has mental disturbance secondary to hypothyroidism.  The May 2016 VA examiner opined that symptoms of mental disturbance identified by the Veteran could not be attributed to service-connected hypothyroidism.  While the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, the Board finds, in this case, that the May 2016 VA medical opinion specifically indicates that the Veteran's reported mental disturbance is not related to hypothyroidism.  Cf. 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Similarly, December 2009, December 2014, and May 2016 VA examiners have all opined that the Veteran's weight gain is not related to hypothyroidism based on a review of the record, normal THS levels shown examination, and the Veteran's psychiatric medications which may contribute to weight gain.  The Board finds that the weight of the evidence shows that the Veteran does not have weight gain, mental disturbance, and muscular weakness secondary to hypothyroidism to warrant a higher 60 percent rating.  The Veteran's psychiatric diagnosis is well established by the evidence of record, and the evidence of record does not otherwise identify any mental disturbance symptoms attributable to hypothyroidism, and the record shows that there is no clinical evidence of muscular weakness.  

Based on the evidence discussed, the Board finds that hypothyroidism results in symptoms of fatigability, constipation, and mental sluggishness identified in hearing testimony, but not weight gain, muscular weakness or mental disturbance.  The Board finds that the Veteran's symptoms fatigability, constipation, and mental sluggishness are consistent with the currently assigned 30 percent rating under Diagnostic Code 7903.  The Board finds that the preponderance of the evidence does not establish tend to establish weight gain, muscular weakness, or mental disturbance associated with hypothyroidism.   December 2009, December 2014, and May 2016 VA examiners opined that the Veteran's weight gain is not related to hypothyroidism and the May 2016 opinions shows that the Veteran does not have mental disturbance or muscular weakness related to hypothyroidism.  The Board finds that the May 2016 VA examiner provided adequate rational for the opinion, and the Board finds that the VA examiners' opinions outweigh the Veteran's own assertions, attempting to relate reported symptoms to hypothyroidism.  While the Veteran has reported symptoms of fatigability, constipation, slowness of thought, or forgetfulness, the Board finds that this is contemplated by symptoms of fatigability, constipation, and mental sluggishness identified in the currently assigned 30 percent rating under Diagnostic Code 7903.  

While the Veteran contends that he has muscular weakness, during hearing testimony, he primarily described symptoms related to shaking of the hands. The Veteran, however, has separately diagnosed tremors and these tremors are not shown to be related to hypothyroidism, nor are they synonymous with muscular weakness.  Muscular weakness was not identified on VA examinations and all reflexes were tested as normal.  While his friend described that the Veteran had slowed in his ability to do things, the Board finds that these symptoms are contemplated by fatigability and mental sluggishness under the 30 percent rating criteria.  The Board finds that the May 2016 VA opinion and the lack of clinical complaints of muscle weakness shown by the medical record outweigh the Veteran's own assertions of muscular weakness made in connection with the compensation claim outside of the clinical environment.  

The Board finds that while the Veteran and his friend are credible in identifying various symptoms and treatment that he has experienced, such as having perceived muscular weakness described as having shaking of the hands and fatigue with activities or slowing of thought, and he is credible in identifying a hospitalization due to pulmonary symptoms, the Board finds that he is not competent to relate his various symptoms to service-connected hyperthyroidism.  The weight of the evidence does not relate tremors to hypothyroidism, shows that the Veteran does not have muscular weakness, and while the Veteran testified that he was hospitalized for pulmonary symptoms in November 2015, VA treatment records show that he was treated for pleural effusion due to a respiratory infection and there is no indication that this was in any way related to hyperthyroidism.  The Board finds that the weight of the evidence shows that the Veteran does not have weight gain, muscular weakness, or mental disturbance due to hypothyroidism at any time during the rating period.  Accordingly, the Board finds that symptoms associated with hypothyroidism do not more nearly approximate the criteria for an increased 60 percent rating.   See 38 C.F.R. § 4.119, Diagnostic Code 7903.  

For the reasons discussed above, the preponderance of the evidence is against the appeal for increased rating, in excess of 30 percent for hypothyroidism; therefore, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).


ORDER

An increased rating in excess of 30 percent for hyperthyroidism is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


